Citation Nr: 0714077	
Decision Date: 05/11/07    Archive Date: 05/25/07	

DOCKET NO.  01-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for left testicle pain and loss of use of a 
creative organ due to an inguinal hernia repair performed at 
a Department of Veterans Affairs Medical Center in February 
1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 



INTRODUCTION

The veteran had active service from August 1944 to November 
1946 and from December 1946 to September 1970.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee that denied the benefit 
sought on appeal.  In October 2003 and July 2004, the Board 
returned the case for additional development and the case was 
subsequently returned to the Board for further appellate 
review. 



REMAND

A preliminary review of the record discloses that not all of 
the development requested by the Board's July 2004 remand was 
accomplished.  In particular, the VA examination afforded the 
veteran in March 2006 and the two addendums to that 
examination do not answer the medical questions the Board 
needed to have addressed.  For example, it is not clear 
whether the veteran has additional disability as a result of 
his February 1999 inguinal hernia repair, and if so, whether 
there was any degree of fault or negligence on the part of 
the VA in providing that treatment or whether any additional 
disability was an event no reasonably foreseeable.

For example, with respect to the presence of a current 
disability, the March 2006 VA examination concludes that:  
"In my medical opinion, it is as least as likely as not that 
left inguinal hernia operation caused any problem for left 
epididymitis and penis prosthesis."  However, a September 
2006 addendum to that examination concluded that:  "In my 
medical opinion, it is as likely as not that the left 
testicular pain and swelling and loss of use of creative 
organ which the veteran claims is due to hernia repair and 
there is no additional disability."  

In the Board's opinion the September 2006 addendum is less 
than clear as to whether the veteran has an additional 
disability because the examiner stated that it was as likely 
as not that the left testicular pain and swelling and loss of 
use of a creative organ which the veteran claims is due to 
the hernia repair, but then states there was no additional 
disability.  Therefore, the Board believes that the veteran's 
claims file should be referred to the examiner who performed 
the March 2006 VA examination and provided the two addendums 
to that examination for further review and clarification.  If 
that physician is no longer available, the veteran's claims 
file should be referred to another appropriate physician for 
review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the veteran will be notified if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


The veteran's claims file should be 
referred to the examiner who performed 
the March 2006 examination of the veteran 
for further review and comment.  (If that 
physician is no longer available, the 
veteran's claims file should be referred 
to another appropriate physician for 
review and comment.  The physician is 
requested to review all pertinent medical 
records included in the claims file, 
including records pertaining to the 
veteran's genitourinary status prior to 
his February 1999 surgery, the records of 
the surgical procedure, and the records 
dated following the left inguinal hernia 
repair.  After this review the examiner 
should specify whether the veteran has 
any additional disability as a result of 
the February 1999 surgery, including the 
left epididymectomy and hydrocele 
performed at a service medical facility 
in March 2000.  The examiner should also 
comment on the entry in the May 1999 VA 
hospitalization of the veteran which 
suggested three possibly etiologies for 
left testicular pain and swelling, 
specifically neuropraxia secondary to 
damage to the ilioinguinal nerve, a 
symptomatic left hydrocele and left 
epididymoorchitis.  If the examiner 
determines that additional disability is 
the result of surgery performed by the VA 
in February 1999 the examiner should 
comment and offer an opinion as to 
whether that additional disability 
proximately due to (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing 
hospital care, medical and surgical 
treatment, or (2) an event not reasonably 
foreseeable.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

